Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 1 of 88 PageID #: 1123




                            EXHIBIT 1
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 2 of 88 PageID #: 1124




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ETHICON LLC,                                         )
 ETHICON ENDO-SURGERY, INC., AND                      )
 ETHICON US, LLC.                                     )
                                                      )    C.A. No. 18-1325-LPS-CJB
                                 Plaintiffs,
                                                      )
                  v.                                  )    JURY TRIAL DEMANDED
                                                      )
 INTUITIVE SURGICAL, INC., INTUITIVE                  )    FILED UNDER SEAL
 SURGICAL OPERATIONS, INC., AND                       )
 INTUITIVE SURGICAL HOLDINGS, LLC
                                                      )
                                                      )
                                 Defendants.
                                                      )

            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Ethicon LLC, Ethicon Endo-Surgery, Inc., and Ethicon US, LLC (collectively

“Ethicon” or “Plaintiffs”) file this Complaint for patent infringement against Defendants

Intuitive Surgical, Inc., Intuitive Surgical Operations, Inc., and Intuitive Surgical Holdings,

LLC (collectively, “Defendants”), and allege as follows:

                                       Nature of the Action

       1.       This is an action for infringement of United States Patent Nos 9,844,369 (“the 369

Patent”), 7,490,749 (“the 749 Patent”), 8,602,288 (“the 288 Patent”), 8,602,287 (“the 287

Patent”), 9,844,379 (“the 379 Patent”), and 8,479,969 (“the 969 Patent”) (collectively, “the

Asserted Patents”) under the United States Patent Laws, 35 U.S.C. § 1 et seq.

       2.       Ethicon brings this action against Defendants because of their systematic

infringement of Ethicon’s valuable patent rights. In addition to seeking damages for Defendants’

infringement of Ethicon’s patent rights, Ethicon seeks to enjoin Defendants’ continued

infringement.


                                                  1
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 3 of 88 PageID #: 1125




                                           The Parties

         3.    Plaintiff Ethicon LLC (f/d/b/a as Ethicon Endo-Surgery, LLC) is a limited liability

company organized under the laws of the State of Delaware, having its headquarters and principal

place of business at 475 Street C, Los Frailes Industrial Park, Guaynabo, PR 00969.

         4.    Plaintiff Ethicon Endo-Surgery, Inc. is a corporation organized under the laws of

Ohio having its headquarters and principal place of business at 4545 Creek Road, Cincinnati, OH

45242.

         5.    Plaintiff Ethicon US, LLC is a limited liability company organized under the laws

of Texas having its headquarters and principal place of business at 4545 Creek Road, Cincinnati

45242. Ethicon US, LLC is a wholly-owned subsidiary of Ethicon Endo-Surgery, Inc.

         6.    Ethicon is a leading designer, manufacturer, and provider of innovative medical

devices for surgical procedures, including its ECHELON FLEX™ endocutters and ECHELON

ENDOPATH™ reload cartridges.

         7.    Defendant Intuitive Surgical Inc. is a corporation organized under the laws of the

State of Delaware, with its principal place of business at 1266 Kifer Road, Building 101,

Sunnyvale, CA 94086.

         8.    Defendant Intuitive Surgical Operations, Inc. is a privately held corporation

organized under the laws of the State of Delaware, with its principal place of business at 1020

Kifer Rd, Sunnyvale, CA 94086.

         9.    Defendant Intuitive Surgical Operations, Inc. is a wholly-owned subsidiary of

Defendant Intuitive Surgical, Inc.

         10.   Defendant Intuitive Surgical Holdings, LLC is a limited liability company

organized under the laws of the State of Delaware, with its principal place of business at 1020

Kifer Rd, Sunnyvale, CA 94086.


                                                 2
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 4 of 88 PageID #: 1126




        11.     Defendant Intuitive Surgical Holdings LLC is wholly-owned by Defendant

Intuitive Surgical, Inc.

                                     Jurisdiction and Venue

        12.     This is an action for patent infringement arising under the United States Patent

Act, 35 U.S.C. § 1, et seq. This Court has subject matter jurisdiction over Ethicon’s claims under

28 U.S.C. §§ 1331 and 1338(a).

        13.     This Court has personal jurisdiction over Defendants at least because each

Defendant is organized under the laws of the State of Delaware, and is thus a resident of

Delaware.

        14.     Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendants

reside in Delaware.

                                       The Asserted Patents

        15.     The 369 Patent is titled “Surgical End Effectors with Firing Element Monitoring

Arrangements” and was issued by the USPTO on December 19, 2017. Ethicon LLC is the owner

by assignment of the entire right, title and interest in and to the 369 Patent. Ethicon LLC has

exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that would

infringe the 369 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed

that right to Ethicon US, LLC. A true and correct copy of the 369 Patent is attached hereto as

Exhibit A.

        16.     The 749 Patent is titled “Surgical Stapling and Cutting Instrument with Manually

Retractable Firing Member,” and was issued by the USPTO on February 17, 2009. Ethicon LLC

is the owner by assignment of the entire right, title and interest in and to the 749 Patent. Ethicon

LLC has exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that

would infringe the 749 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively


                                                  3
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 5 of 88 PageID #: 1127




sublicensed that right to Ethicon US, LLC. A true and correct copy of the 749 Patent is attached

hereto as Exhibit B.

       17.     The 288 Patent is titled “Robotically-Controlled Motorized Surgical End Effector

System With Rotary Actuated Closure Systems Having Variable Actuation Speeds,” and was

issued by the USPTO on December 10, 2013. Ethicon LLC is the owner by assignment of the

entire right, title and interest in and to the 288 Patent. Ethicon LLC has exclusively licensed

Ethicon Endo-Surgery, Inc. to sell products in the United States that would infringe the 288 Patent

absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed that right to Ethicon US,

LLC. A true and correct copy of the 288 Patent is attached hereto as Exhibit C.

       18.     The 287 Patent is titled “Motor Driven Surgical Cutting Instrument,” and was

issued by the USPTO on December 10, 2013. Ethicon LLC is the owner by assignment of the

entire right, title and interest in and to the 287 Patent. Ethicon LLC has exclusively licensed

Ethicon Endo-Surgery, Inc. to sell products in the United States that would infringe the 287 Patent

absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed that right to Ethicon US,

LLC. A true and correct copy of the 287 Patent is attached hereto as Exhibit D.

       19.     The 379 Patent is titled “Surgical Stapling Instrument Having a Clearanced

Opening,” and was issued by the USPTO on December 19, 2017. Ethicon LLC is the owner by

assignment of the entire right, title and interest in and to the 379 Patent. Ethicon LLC has

exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that would

infringe the 379 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed

that right to Ethicon US, LLC. A true and correct copy of the 379 Patent is attached hereto as

Exhibit E.




                                                 4
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 6 of 88 PageID #: 1128




       20.     The 969 Patent is titled “Drive Interface for Operably Coupling a Manipulatable

Surgical Tool to a Robot,” and was issued by the USPTO on July 9, 2013. Ethicon LLC is the

owner by assignment of the entire right, title and interest in and to the 969 Patent. Ethicon LLC

has exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that

would infringe the 969 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively

sublicensed that right to Ethicon US, LLC. A true and correct copy of the 969 Patent is attached

hereto as Exhibit F.

                               Surgical Staplers and Endocutters

       21.     Ethicon designs and sells a variety of surgical stapling instruments, including

endocutters. An endocutter is an instrument that both cuts and staples tissue. An endocutter can

be used in place of traditional scalpel-and-suture techniques, and is therefore useful in a wide

variety of surgical procedures. Endocutters are particularly useful in laparoscopic surgery (also

referred to as minimally invasive surgery).

       22.     Ethicon is a market leader in developing endocutter technology. Ethicon

introduced its first endocutter in 1996. In 2011, Ethicon introduced to the market its first motor-

powered endocutter—the ECHELON FLEX™ Powered ENDOPATH® Stapler. Ethicon’s motor-

powered endocutters dramatically reduce the force required to operate an endocutter, thereby

minimizing unwanted movement of the device during procedures that could result in increased

tissue trauma. In 2014, Ethicon introduced its ECHELON FLEX™ Stapler with Gripping Surface

Technology (GST), which greatly reduces tissue slippage while firing the stapler.

       23.     Ethicon designs, manufactures, and sells several endocutter products, including

both powered and non-powered endocutters. In addition, Ethicon offers endocutter products that

produce staple lines of different lengths. For example, the ECHELON FLEX™ Powered Vascular




                                                  5
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 7 of 88 PageID #: 1129




Stapler produces a staple line that is approximately 35 mm long, and is designed for use in

vascular applications. Ethicon’s ECHELON FLEX™ Powered ENDOPATH® Stapler is offered

in models that produce a 45 mm or 60 mm staple line, and can be used in a variety of surgeries,

including but not limited to thoracic, bariatric, and colorectal procedures. Ethicon’s 60 mm staple

line endocutter products are the market leader for use in bariatric procedures.

       24.     Defendants first released an endocutter, the EndoWrist Stapler 45, for the da Vinci

Si surgical system in 2013. Defendants subsequently released an EndoWrist Stapler 45 and

EndoWrist Stapler 30 for the da Vinci X and Xi surgical system. These products are the subject of

a patent infringement action between Ethicon and Defendants pending in this Court (C.A. No. 17-

871 (LPS) (CJB)). In July 2018, Defendants received FDA clearance to market the SureForm 60,

which is a 60mm endocutter, in the United States for the da Vinci X and Xi surgical system. Upon

information and belief, Defendants are currently making, using, offering for sale and selling the

SureForm 60 in the United States. See https://www.intuitivesurgical.com/davinci-sureform-60/.

                             Background of the Accused Products

       25.     Da Vinci Surgical Systems. Defendants make, use, sell, offer for sale, and/or

import products under the da Vinci Surgical System brand that includes surgical instrument

technology. These products include, but are not limited to, the da Vinci X and Xi Surgical

Systems, and other similar products that include the infringing features.

       26.     SureForm 60 and SureForm 60 reloads. Upon information and belief,

Defendants make, use, sell, offer for sale, and/or import the SureForm 60 endocutter in the United

States. Defendants describe the SureForm 60 as a device that “when used with the compatible

SureForm 60 reloads, delivers multiple rows of staples and transects the tissue along the middle of

the staple line.” da Vinci Xi and da Vinci X SureForm 60 User Manual Addendum (hereinafter

“SureForm 60 Manual”) at 9.


                                                 6
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 8 of 88 PageID #: 1130




        27.     The Accused SureForm 60, alone or in combination with the da Vinci Xi and X

Surgical Systems, infringes the Asserted Patents. As a result of Defendants’ infringement and the

threat of its continued infringement, Ethicon faces a substantial risk of irreparable harm.

                             Count I – Infringement of the 369 Patent

        28.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        29.     Claim 22 of the 369 Patent states as follows:

        22. A surgical end effector, comprising:

        an elongate channel including a bottom including a proximal end and a distal end, the
        elongate channel being configured to operably support a staple cartridge therein;

        a firing element configured to translate between a first position adjacent the proximal end
        of the bottom of the elongate channel and an ending position adjacent the distal end of the
        bottom of the elongate channel, the firing element including a vertical portion and at least
        one laterally extending lower foot;

        an internal passage extending within the elongate channel and configured to receive the at
        least one laterally extending lower foot when the firing element moves between the first
        position and ending position;

        a proximal channel opening through the proximal end of the bottom of the elongate
        channel to facilitate viewing of the firing element therethrough when the firing element is
        in the first position, the proximal channel opening sized to receive therein the at least one
        laterally extending lower foot on the firing element; and

        means for guiding the at least one lower foot on the firing element out of the proximal
        channel opening into the internal passage upon initial application of a firing motion to the
        firing element.

        30.     Defendants directly infringe at least claim 22 of the 369 Patent under 35 U.S.C. §

271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

and Xi surgical systems.




                                                   7
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 9 of 88 PageID #: 1131




       31.     The SureForm 60 includes a surgical end effector. The end effector includes a

reload channel that has a proximal end and a distal end and the reload channel is configured to

operably support a SureForm 60 Reload, which is a staple cartridge.




                                  SureForm 60 Manual at p. 11




                                  SureForm 60 Manual at p. 15

       32.     The SureForm 60 includes an I-beam, which is a firing element configured to

translate between a first position adjacent the proximal end of the bottom of the reload channel

and an ending position adjacent the distal end of the elongate channel.




                                                 8
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 10 of 88 PageID #: 1132




                                    SureForm 60 Manual at p. 11

        33.     The I-beam includes a vertical portion and at least one laterally extending lower

 foot, and the SureForm 60 includes an internal passage extending within the reload channel to

 receive at least one laterally extending foot of the I-beam when the I-beam moves between a first

 position and an ending position.




                      https://www.intuitivesurgical.com/davinci-sureform-60/

        34.     The SureForm 60 includes a proximal channel opening through the proximal end

 of the elongate channel to facilitate viewing of the I-beam therethrough when the I-beam is in the




                                                 9
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 11 of 88 PageID #: 1133




 first position, and the proximal channel opening is sized to receive therein the at least one laterally

 extending lower foot of the I-beam.




                                     SureForm 60 Manual at p. 34

        35.       The SureForm 60 includes means for guiding the at least one lower foot on the I-

 beam out of the proximal channel opening into the internal passage upon initial application of a

 firing motion.




                                                   10
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 12 of 88 PageID #: 1134




        36.     Defendants’ infringement of the 369 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        37.     Defendants’ infringement of the 369 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                             Count II – Infringement of the 749 Patent

        38.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        39.     Claim 1 of the 749 Patent states as follows:

        1. A surgical instrument, comprising:

        a handle assembly;

        an end effector for performing a surgical operation, said end effector operably coupled to
        said handle assembly and operably supporting a firing member that is movable from a
        retracted position to a fired position in response to a longitudinal firing motion applied
        thereto;

        a firing drive supported by said handle assembly and configured to selectively generate
        said longitudinal firing motion upon actuation of a firing trigger operably coupled to said
        handle assembly; and

        a retraction assembly supported by said handle assembly and interfacing with said firing
        drive such that manual actuation of said retraction assembly causes said firing drive to
        generate a sole retraction motion which is communicated to said firing member to cause
        said firing member to move from said fired position to said retracted position.

        40.     Defendants directly infringe at least claims 1 and 3 of the 749 Patent under 35

 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by making, selling, offering

 to sell, using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da

 Vinci X and Xi surgical systems.

        41.     The SureForm 60 used with the da Vinci system is a surgical instrument.




                                                  11
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 13 of 88 PageID #: 1135




        42.    The SureForm 60 includes a handle assembly. For example, the SureForm 60

 includes a housing that is held when using the Manual Release Knob to open the jaws and when

 installing the SureForm 60 onto the Instrument Arm.




                                  SureForm 60 Manual at p. 15




                                  SureForm 60 Manual at p. 17




                                               12
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 14 of 88 PageID #: 1136




                                   SureForm 60 Brochure at p. 3

        43.     The SureForm 60 includes an end effector for performing a surgical operation

 (staple and cut tissue) that is operably coupled to the handle assembly.




                                    SureForm 60 Manual at p. 11

        44.     The SureForm 60 includes an end effector that operably supports an I-beam that is

 movable from a retracted position to a fired position in response to a longitudinal firing motion

 applied thereto.



                                                  13
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 15 of 88 PageID #: 1137




                                    SureForm 60 Manual at p. 11

        45.     The SureForm 60 includes a firing drive supported in the handle assembly for

 selectively generating a longitudinal firing motion upon actuation of a firing trigger operably

 coupled to the handle assembly.




                                    SureForm 60 Manual at p. 19

        46.     The SureForm 60 includes a retraction assembly supported by the handle assembly

 that interfaces with the I-beam such that actuation of the Manual Release Knob causes the firing




                                                  14
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 16 of 88 PageID #: 1138




 drive to generate a sole retraction motion that is communicated to the I-beam to cause the I-beam

 to move from the fired position to the retracted position.




                                    SureForm 60 Manual at p. 33

        47.     The SureForm 60 includes a grip motion for opening and closing the jaws to grasp

 tissue. The grip motion is implemented via a drive supported in the handle assembly that

 generates opening and closing motions.




                                                  15
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 17 of 88 PageID #: 1139




                                    SureForm 60 Manual at p. 9




                                     SureForm 60 Manual at 19

        48.     The SureForm 60 includes an elongate shaft assembly that is configured to transfer

 the opening and closing grip motions, firing motion, and the manual retraction motion.

        49.     Defendants’ infringement of the 749 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        50.     Defendants’ infringement of the 749 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                           Count III – Infringement of the 288 Patent

        51.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        52.     Claim 10 of the 288 Patent states as follows:

        10. A surgical tool for use with a robotic system that has a tool drive assembly
        that is operatively coupled to a control unit of the robotic system that is operable
        by inputs from an operator, said surgical tool comprising:

        a surgical end effector comprising at least one component portion that is
        selectively movable between first and second positions relative to at least one
        other component portion thereof; and

        an elongated shaft assembly operably coupled to said surgical end effector, said
        elongated shaft assembly comprising:



                                                  16
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 18 of 88 PageID #: 1140




               an axially movable portion in operable communication with said at least one
               selectively movable component portion of said surgical end effector; and

               a rotatably movable portion in operable engagement with said axially movable
               portion wherein an initial rotation of said rotatably movable portion causes
               said axially movable portion to move said selectively movable component
               portion of said surgical end effector from said first position into an
               intermediate position at a first rate, wherein a subsequent rotation of said
               rotatably movable portion in a same direction causes said axially movable
               portion to move said selectively movable component portion of said surgical
               end effector from said intermediate position to said second position at a
               second rate, and wherein said first rate is greater than said second rate.

         53.      Defendants directly infringe at least claim 10 of the 288 Patent under 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

 using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

 and Xi surgical systems.

         54.      The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a surgical tool for use with a robotic system. The da Vinci X and Xi surgical

 systems include a tool drive assembly that is operatively coupled to a control unit operable by

 inputs from an operator:




     Xi Patient Cart with Instrument Arms                          Xi Surgeon Console




                                                   17
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 19 of 88 PageID #: 1141




         55.    The SureForm 60 includes a surgical end effector that comprises a reload channel

 that is selectively moveable between first and second positions relative to the anvil. The

 SureForm 60 also includes an elongate shaft assembly operably coupled to the surgical end

 effector.




                                    SureForm 60 Manual at p. 11

         56.    The SureForm 60 includes an axially moveable portion that comprises an I-beam,

 which is in operable communication with at least the reload channel of the end effector.




                                                 18
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 20 of 88 PageID #: 1142




                                    SureForm 60 Manual at p. 11




                     https://www.intuitivesurgical.com/davinci-sureform-60/

           57.   The SureForm 60 includes a rotatably moveable portion in operable engagement

 with the I-beam wherein an initial rotation of the rotatably moveable portion causes the I-beam to

 move the reload channel from a first position into an intermediate position at a first rate to grasp

 tissue.




                                     SureForm 60 Manual at p. 9


                                                  19
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 21 of 88 PageID #: 1143




                                      SureForm 60 Manual at 19

        58.     A subsequent rotation of the rotatably moveable portion in the same direction

 causes the I-beam to move the reload channel from the intermediate position to a second position

 at a second rate to clamp tissue.




                                     SureForm 60 Manual at p. 19

        59.      The first rate of movement of the reload channel during the grip motion is greater

 than second rate of movement of the reload channel during the clamp motion.

        60.     Defendants’ infringement of the 288 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        61.     Defendants’ infringement of the 288 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                            Count IV – Infringement of the 287 Patent

        62.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        63.     Claim 13 of the 287 Patent states as follows:

        13. A surgical instrument, comprising:

        an end effector comprising a firing element, wherein the firing element is
        configured to move along a firing path, and wherein the firing path comprises:



                                                  20
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 22 of 88 PageID #: 1144




              an initial position; and

              an end-of-stroke position;

        an electric motor, wherein the electric motor drives the firing element in a first
        direction along the firing path when the electric motor is rotated in a first
        rotational direction; and

        a control circuit for controlling the electric motor, wherein the control circuit is
        configured to switch between a plurality of operational modes during rotation of
        the electric motor in the first rotational direction, and wherein the plurality of
        operational modes comprises:

              a first operational mode, wherein the control circuit operates in the first
              operational mode when the firing element is positioned within a first range of
              positions along the firing path, wherein the first range of positions is
              positioned between the initial position and a second range of positions, and
              wherein a first amount of current is supplied to the electric motor during the
              first operational mode; and

              a second operational mode, wherein the control circuit operates in the second
              operational mode when the firing element is positioned within the second
              range of positions along the firing path, wherein the second range of positions
              is positioned between the first range of positions and the end-of-stroke
              position, wherein a second amount of current is supplied to the electric motor
              during the second operational mode, and wherein the second amount of
              current is greater than the first amount of current.

        64.       Defendants directly infringe at least claims 13 and 15 of the 287 Patent under 35

 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by making, selling, offering

 to sell, using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da

 Vinci X and Xi surgical systems.

        65.       The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a surgical instrument.

        66.       The SureForm 60 includes an end effector comprising an I-beam, wherein the I-

 beam is configured to move along a firing path, wherein the firing path comprises an initial

 position and an end-of-stroke position:



                                                   21
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 23 of 88 PageID #: 1145




                                    SureForm 60 Manual at p. 11




                       https://www.intuitivesurgical.com/davinci-sureform-60/

        67.     The SureForm 60 used with the da Vinci X and Xi system includes an electric

 motor. The electric motor is coupled to at least one the rotary discs to drive the I-beam in a first

 direction when electric motor is rotated in a first rotational direction. The screenshots below

 illustrate I-beam movement in a first direction.




                                                    22
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 24 of 88 PageID #: 1146




                      https://www.intuitivesurgical.com/davinci-sureform-60/

         68.     The SureForm 60 used with the da Vinci X and Xi system includes a control circuit

 for controlling the electric motor to switch between a plurality of operational modes during

 rotation of the electric motor in the first rotational direction.




                                      SureForm 60 Manual at p. 19




                                                     23
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 25 of 88 PageID #: 1147




                                    SureForm 60 Manual at p. 21

        69.     When the I-beam is between the initial position and a second range of positions

 along the firing path shown in the screenshots below, the control circuit for controlling the motor

 operates in a first operational mode and a first amount of current is supplied to the electric motor.




                     https://www.intuitivesurgical.com/davinci-sureform-60/

        70.      When the I-beam is between the second range of positions and an end-of-stroke

 position along the firing path shown in the screenshots below, the control circuit for controlling

 the motor operates in a second operational mode and a second amount of current is supplied to the

 electric motor, wherein the second amount of current is greater than the first amount of current.




                     https://www.intuitivesurgical.com/davinci-sureform-60/




                                                  24
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 26 of 88 PageID #: 1148




         71.     The control circuit controls the electric motor to rotate in a second rotational

 direction different from the first rotational direction to move the I-beam in a second direction

 along the firing path shown in the screenshots below. The second direction (proximal) is different

 from the first direction (distal).




                        https://www.intuitivesurgical.com/davinci-sureform-60/

         72.     Defendants’ infringement of the 287 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

         73.     Defendants’ infringement of the 287 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                              Count V – Infringement of the 379 Patent

         74.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

         75.     Claim 3 of the 379 Patent states as follows:

         3. A stapling assembly, comprising:

         a first jaw;

         a second jaw, wherein said first jaw is rotatable relative to said second jaw;

         a detachable cartridge portion comprising a plurality of staples;

         an anvil configured to deform said staples; and



                                                   25
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 27 of 88 PageID #: 1149




         a staple firing member comprising a first cam configured to engage said first jaw
         and a second cam configured to engage said second jaw when said staple firing
         member is advanced from an initial position, and wherein said first jaw comprises
         a clearanced opening configured to receive said first cam when said staple firing
         member is in said initial position such that said first cam is not engaged with said
         first jaw when said staple firing member is in said initial position; and

         a lockout configured to block the advancement of said staple firing member when
         said detachable cartridge portion is not attached to said stapling assembly.

         76.     Defendants directly infringe at least claim 3 of the 379 Patent under 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

 using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

 and Xi surgical systems.

         77.     The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a stapling assembly.




                                      SureForm 60 Manual at p. 9

         78.     The SureForm 60 includes an end effector cartridge assembly comprising an anvil

 configured to deform staples and a reload channel, wherein the reload channel is rotatable relative

 to the anvil.




                                                   26
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 28 of 88 PageID #: 1150




                                    SureForm 60 Manual at p. 11




                                    SureForm 60 Manual at p. 10

            79.   The SureForm 60 includes a reload channel in which SureForm 60 Reloads are

 installed. A SureForm 60 Reload is a detachable cartridge portion comprising a plurality of

 staples.




                                    SureForm 60 Manual at p. 15




                                                27
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 29 of 88 PageID #: 1151




                                     SureForm 60 Manual at p. 13

        80.     The SureForm 60 includes an I-beam, which is a staple firing member element

 comprising a first cam configured to engage the reload channel and a second cam configured to

 engage the anvil when the I-beam is advanced from an initial position.




          SureForm 60 Manual at p. 11

        81.     The SureForm 60 includes a reload channel with a clearance opening configured to

 receive the first cam when the I-beam is in the initial position such that the first cam is not

 engaged with the reload channel when the I-beam is in the initial position.




                                                   28
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 30 of 88 PageID #: 1152




        82.    The SureForm 60 includes a lockout configured to block advancement of the I-

 beam when a SureForm 60 Reload is not attached to the reload channel.




                                               29
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 31 of 88 PageID #: 1153




        83.        Defendants’ infringement of the 379 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        84.        Defendants’ infringement of the 379 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                               Count VI – Infringement of the 969 Patent

        85.        Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        86.        Claim 24 of the 969 Patent states as follows:

        24. A surgical tool for use with a robotic system that has a tool drive assembly
        that is operatively coupled to a control unit of the robotic system that is operable
        by inputs from an operator and is configured to provide at least one rotary output
        motion to at least one rotatable body portion supported on the tool drive assembly,
        said surgical tool comprising:
        a surgical end effector comprising at least one component portion that is
        selectively movable between first and second positions relative to at least one
        other component portion thereof in response to control motions applied to said
        selectively movable component portion;

        an elongated shaft assembly defining a longitudinal tool axis and comprising:

               a distal spine portion operably coupled to said end effector; and

               a proximal spine portion pivotally coupled to said distal spine portion at an
               articulation joint to facilitate articulation of said surgical end effector about an
               articulation axis that is substantially transverse to said longitudinal tool axis;
               and

               at least one gear-driven portion that is in operable communication with said at
               least one selectively movable component portion of said surgical end effector
               and wherein said surgical tool further comprises:

               a tool mounting portion operably coupled to a distal end of said proximal
               spine portion, said tool mounting portion being configured to operably
               interface with the tool drive assembly when coupled thereto, said tool
               mounting portion comprising:



                                                     30
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 32 of 88 PageID #: 1154




               a driven element rotatably supported on said tool mounting portion and
               configured for driving engagement with a corresponding one of the at least
               one rotatable body portions of the tool drive assembly to receive
               corresponding rotary output motions therefrom; and

               a transmission assembly in operable engagement with said driven element and
               in meshing engagement with a corresponding one of said at least one gear-
               driven portions to apply actuation motions thereto to cause said corresponding
               one of said at least one gear driven portions to apply at least one control
               motion to said selectively movable component.

         87.      Defendants directly infringe at least claim 24 of the 969 Patent under 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

 using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

 and Xi surgical systems.

         88.      The SureForm 60 is a surgical tool for use with the da Vinci X and Xi surgical

 system that has a tool drive assembly that is operatively coupled to a control unit that is operable

 by inputs from an operator and is configured to provide at least one rotary output motion to at

 least one rotatable body portion supported on the tool drive assembly.




                                     SureForm 60 Manual at p. 19




                                                   31
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 33 of 88 PageID #: 1155




                                   SureForm 60 Manual at p. 17

        89.     The SureForm 60 includes a surgical end effector comprising an I-beam that is

 moveable between first and second positions relative at least one component portion thereof in

 response to control motions applied to said I-beam.




                                                32
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 34 of 88 PageID #: 1156




                                      SureForm 60 Manual at p. 11




                                      SureForm 60 Manual at p. 19

         90.     The SureForm 60 includes an elongated shaft assembly defining a longitudinal

 axis comprising a distal spine portion coupled to the end effector and a proximal spine portion

 pivotally coupled to the distal spine portion at an articulation joint to facilitate articulation of the

 end effector about an articulation axis that is substantially transverse to the longitudinal tool axis.




                                                    33
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 35 of 88 PageID #: 1157




                                  SureForm 60 Manual at p. 9

        91.    The SureForm 60 includes a gear-driven portion that is in operable communication

 with the I-beam.




                                              34
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 36 of 88 PageID #: 1158




        92.     The SureForm 60 includes a tool mounting portion operably coupled to the distal

 end of the proximal spine portion and being configured to operably interface with the tool drive

 assembly when coupled thereto.




                                   SureForm 60 Manual at p. 17




                                                 35
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 37 of 88 PageID #: 1159




        93.     The SureForm 60 includes a tool mounting portion comprising a driven element

 rotatably supported on the tool mounting portion and configured for driving engagement with a

 corresponding one of the rotatable body portions of the tool drive assembly to receive rotary

 output motion therefrom.




        94.     The SureForm 60 includes a tool mounting portion comprising a transmission

 assembly in operable engagement with the driven element and in meshing engagement with the

 gear-driven portion to apply actuation motions thereto to cause the gear-driven portion to apply a

 control motion to the I-beam.




                                                 36
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 38 of 88 PageID #: 1160




        95.     Defendants’ infringement of the 969 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        96.     Defendants’ infringement of the 969 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                                     PRAYER FOR RELIEF


        97.     Plaintiffs respectfully request the following relief from this Court:

        (a)     Judgment that Defendants have infringed one or more claims of the 369 Patent;

        (b)     Judgment that Defendants have infringed one or more claims of the 749 Patent;

        (c)     Judgment that Defendants have infringed one or more claims of the 288 Patent;

        (d)     Judgment that Defendants have infringed one or more claims of the 287 Patent;



                                                  37
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 39 of 88 PageID #: 1161




         (e)     Judgment that Defendants have infringed one or more claims of the 379 Patent;

         (f)     Judgment that Defendants have infringed one or more claims of the 969 Patent;

         (g)     Entry of a preliminary and a permanent injunction against Defendants and those

 in privity with them and those acting in concert with them against further infringement of the

 369, 749, 288, 287, 379 and 969 Patents;

         (h)     An award to Plaintiffs of damages adequate to compensate them for all

 infringement occurring through the date of judgment, with prejudgment interest, and for any

 supplemental damages as appropriate and post-judgment interest after that date;

         (i)     A finding that this action for infringement is an exceptional case under 35 U.S.C.

 § 285 and an award to Plaintiffs of reasonable counsel fees and costs; and

         (j)     An award of such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR TRIAL BY JURY

         98.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

 jury of all issues so triable.



 Dated: March 12, 2019                        Respectfully submitted,

                                              MORRIS NICHOLS ARSHT & TUNNELL LLP


 OF COUNSEL:                                  By: /s/ Jack B. Blumenfeld                _
                                                  Jack B. Blumenfeld (#1014)
 Elizabeth Stotland Weiswasser                    Brian P. Egan (#6227)
 Anish R. Desai                                   1201 N. Market Street
 WEIL GOTSHAL & MANGES LLP                        Wilmington, DE 19899
 767 Fifth Avenue                                 Tel: (302) 658-9200
 New York, NY 10153                               jblumenfeld@mnat.com
 Tel: (212) 310-8000                              began@mnat.com
 elizabeth.weiswasser@weil.com
 anish.desai@weil.com




                                                 38
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 40 of 88 PageID #: 1162




 Diane P. Sullivan
 WEIL GOTSHAL & MANGES, LLP
 17 Hulfish St
 Suite 201, Princeton, NJ 08542
 diane.sullivan@weil.com

 Christopher T. Marando
 Christopher M. Pepe
 Matthew D. Sieger
 WEIL GOTSHAL & MANGES, LLP
 2001 M Street, N.W., Suite 700
 Washington, D.C. 20036
 Tel: (202) 682-7000
 christopher.marando@weil.com
 christopher.pepe@weil.com
 matthew.sieger@weil.com




                                       39
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 41 of 88 PageID #: 1163




                           EXHIBIT 2
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 42 of 88 PageID #: 1164




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  ETHICON LLC,                                         )
  ETHICON ENDO-SURGERY, INC., AND                      )
  ETHICON US, LLC.                                     )
                                                       )    C.A. No. __________18-1325-LPS-CJB
                                  Plaintiffs,
                                                       )
                   v.                                  )    JURY TRIAL DEMANDED
                                                       )
  INTUITIVE SURGICAL, INC., INTUITIVE                  )    FILED UNDER SEAL
  SURGICAL OPERATIONS, INC., AND                       )
  INTUITIVE SURGICAL HOLDINGS, LLC
                                                       )
                                                       )
                                  Defendants.
                                                       )

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiffs Ethicon LLC, Ethicon Endo-Surgery, Inc., and Ethicon US, LLC (collectively

 “Ethicon” or “Plaintiffs”) file this Complaint for patent infringement against Defendants

 Intuitive Surgical, Inc., Intuitive Surgical Operations, Inc., and Intuitive Surgical Holdings,

 LLC (collectively, “Defendants”), and allege as follows:

                                        Nature of the Action

        1.       This is an action for infringement of United States Patent Nos 9,844,369 (“the 369

 Patent”), 7,490,749 (“the 749 Patent”), 8,602,288 (“the 288 Patent”), 8,602,287 (“the 287

 Patent”), 9,844,379 (“the 379 Patent”), and 9,326,7708,479,969 (“the 770 969 Patent”)

 (collectively, “the Asserted Patents”) under the United States Patent Laws, 35 U.S.C. § 1 et seq.

        2.       Ethicon brings this action against Defendants because of their systematic

 infringement of Ethicon’s valuable patent rights. In addition to seeking damages for Defendants’

 infringement of Ethicon’s patent rights, Ethicon seeks to enjoin Defendants’ continued

 infringement.


                                                   1
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 43 of 88 PageID #: 1165




                                            The Parties

          3.    Plaintiff Ethicon LLC (f/d/b/a as Ethicon Endo-Surgery, LLC) is a limited liability

 company organized under the laws of the State of Delaware, having its headquarters and principal

 place of business at 475 Street C, Los Frailes Industrial Park, Guaynabo, PR 00969.

          4.    Plaintiff Ethicon Endo-Surgery, Inc. is a corporation organized under the laws of

 Ohio having its headquarters and principal place of business at 4545 Creek Road, Cincinnati, OH

 45242.

          5.    Plaintiff Ethicon US, LLC is a limited liability company organized under the laws

 of Texas having its headquarters and principal place of business at 4545 Creek Road, Cincinnati

 45242. Ethicon US, LLC is a wholly-owned subsidiary of Ethicon Endo-Surgery, Inc.

          6.    Ethicon is a leading designer, manufacturer, and provider of innovative medical

 devices for surgical procedures, including its ECHELON FLEX™ endocutters and ECHELON

 ENDOPATH™ reload cartridges.

          7.    Defendant Intuitive Surgical Inc. is a corporation organized under the laws of the

 State of Delaware, with its principal place of business at 1266 Kifer Road, Building 101,

 Sunnyvale, CA 94086.

          8.    Defendant Intuitive Surgical Operations, Inc. is a privately held corporation

 organized under the laws of the State of Delaware, with its principal place of business at 1020

 Kifer Rd, Sunnyvale, CA 94086.

          9.    Defendant Intuitive Surgical Operations, Inc. is a wholly-owned subsidiary of

 Defendant Intuitive Surgical, Inc.

          10.   Defendant Intuitive Surgical Holdings, LLC is a limited liability company

 organized under the laws of the State of Delaware, with its principal place of business at 1020

 Kifer Rd, Sunnyvale, CA 94086.


                                                  2
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 44 of 88 PageID #: 1166




         11.     Defendant Intuitive Surgical Holdings LLC is wholly-owned by Defendant

 Intuitive Surgical, Inc.

                                      Jurisdiction and Venue

         12.     This is an action for patent infringement arising under the United States Patent

 Act, 35 U.S.C. § 1, et seq. This Court has subject matter jurisdiction over Ethicon’s claims under

 28 U.S.C. §§ 1331 and 1338(a).

         13.     This Court has personal jurisdiction over Defendants at least because each

 Defendant is organized under the laws of the State of Delaware, and is thus a resident of

 Delaware.

         14.     Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendants

 reside in Delaware.

                                        The Asserted Patents

         15.     The 369 Patent is titled “Surgical End Effectors with Firing Element Monitoring

 Arrangements” and was issued by the USPTO on December 19, 2017. Ethicon LLC is the owner

 by assignment of the entire right, title and interest in and to the 369 Patent. Ethicon LLC has

 exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that would

 infringe the 369 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed

 that right to Ethicon US, LLC. A true and correct copy of the 369 Patent is attached hereto as

 Exhibit A.

         16.     The 749 Patent is titled “Surgical Stapling and Cutting Instrument with Manually

 Retractable Firing Member,” and was issued by the USPTO on February 17, 2009. Ethicon LLC

 is the owner by assignment of the entire right, title and interest in and to the 749 Patent. Ethicon

 LLC has exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that

 would infringe the 749 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively


                                                   3
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 45 of 88 PageID #: 1167




 sublicensed that right to Ethicon US, LLC. A true and correct copy of the 749 Patent is attached

 hereto as Exhibit B.

        17.     The 288 Patent is titled “Robotically-Controlled Motorized Surgical End Effector

 System With Rotary Actuated Closure Systems Having Variable Actuation Speeds,” and was

 issued by the USPTO on December 10, 2013. Ethicon LLC is the owner by assignment of the

 entire right, title and interest in and to the 288 Patent. Ethicon LLC has exclusively licensed

 Ethicon Endo-Surgery, Inc. to sell products in the United States that would infringe the 288 Patent

 absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed that right to Ethicon US,

 LLC. A true and correct copy of the 288 Patent is attached hereto as Exhibit C.

        18.     The 287 Patent is titled “Motor Driven Surgical Cutting Instrument,” and was

 issued by the USPTO on December 10, 2013. Ethicon LLC is the owner by assignment of the

 entire right, title and interest in and to the 287 Patent. Ethicon LLC has exclusively licensed

 Ethicon Endo-Surgery, Inc. to sell products in the United States that would infringe the 287 Patent

 absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed that right to Ethicon US,

 LLC. A true and correct copy of the 287 Patent is attached hereto as Exhibit D.

        19.     The 379 Patent is titled “Surgical Stapling Instrument Having a Clearanced

 Opening,” and was issued by the USPTO on December 19, 2017. Ethicon LLC is the owner by

 assignment of the entire right, title and interest in and to the 379 Patent. Ethicon LLC has

 exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that would

 infringe the 379 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively sublicensed

 that right to Ethicon US, LLC. A true and correct copy of the 379 Patent is attached hereto as

 Exhibit E.The 770 Patent is titled “Surgical Instrument,” and was issued by the USPTO on May 3,

 2016. Ethicon LLC is the owner by assignment of the entire right, title and interest in and to the




                                                  4
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 46 of 88 PageID #: 1168




 770 Patent. Ethicon LLC has exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in

 the United States that would infringe the 770 Patent absent a license. Ethicon Endo-Surgery, Inc.

 has exclusively sublicensed that right to Ethicon US, LLC. A true and correct copy of the 770

 Patent is attached hereto as Exhibit E.

        19.20. The 969 Patent is titled “Drive Interface for Operably Coupling a Manipulatable

 Surgical Tool to a Robot,” and was issued by the USPTO on July 9, 2013. Ethicon LLC is the

 owner by assignment of the entire right, title and interest in and to the 969 Patent. Ethicon LLC

 has exclusively licensed Ethicon Endo-Surgery, Inc. to sell products in the United States that

 would infringe the 969 Patent absent a license. Ethicon Endo-Surgery, Inc. has exclusively

 sublicensed that right to Ethicon US, LLC. A true and correct copy of the 969 Patent is attached

 hereto as Exhibit F.

                                Surgical Staplers and Endocutters

        20.21. Ethicon designs and sells a variety of surgical stapling instruments, including

 endocutters. An endocutter is an instrument that both cuts and staples tissue. An endocutter can

 be used in place of traditional scalpel-and-suture techniques, and is therefore useful in a wide

 variety of surgical procedures. Endocutters are particularly useful in laparoscopic surgery (also

 referred to as minimally invasive surgery).

        21.22. Ethicon is a market leader in developing endocutter technology. Ethicon

 introduced its first endocutter in 1996. In 2011, Ethicon introduced to the market its first motor-

 powered endocutter—the ECHELON FLEX™ Powered ENDOPATH® Stapler. Ethicon’s motor-

 powered endocutters dramatically reduce the force required to operate an endocutter, thereby

 minimizing unwanted movement of the device during procedures that could result in increased




                                                   5
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 47 of 88 PageID #: 1169




 tissue trauma. In 2014, Ethicon introduced its ECHELON FLEX™ Stapler with Gripping Surface

 Technology (GST), which greatly reduces tissue slippage while firing the stapler.

        22.23. Ethicon designs, manufactures, and sells several endocutter products, including

 both powered and non-powered endocutters. In addition, Ethicon offers endocutter products that

 produce staple lines of different lengths. For example, the ECHELON FLEX™ Powered Vascular

 Stapler produces a staple line that is approximately 35 mm long, and is designed for use in

 vascular applications. Ethicon’s ECHELON FLEX™ Powered ENDOPATH® Stapler is offered

 in models that produce a 45 mm or 60 mm staple line, and can be used in a variety of surgeries,

 including but not limited to thoracic, bariatric, and colorectal procedures. Ethicon’s 60 mm staple

 line endocutter products are the market leader for use in bariatric procedures.

        23.24. Defendants first released an endocutter, the EndoWrist Stapler 45, for the da Vinci

 Si surgical system in 2013. Defendants subsequently released an EndoWrist Stapler 45 and

 EndoWrist Stapler 30 for the da Vinci X and Xi surgical system. These products are the subject of

 a patent infringement action between Ethicon and Defendants pending in this Court (C.A. No. 17-

 871 (LPS) (CJB)). In July 2018, Defendants received FDA clearance to market the SureForm 60,

 which is a 60mm endocutter, in the United States for the da Vinci X and Xi surgical system. Upon

 information and belief, Defendants are currently making, using, offering for sale and selling the

 SureForm 60 in the United States. See https://www.intuitivesurgical.com/davinci-sureform-60/.

                              Background of the Accused Products

        24.25. Da Vinci Surgical Systems. Defendants make, use, sell, offer for sale, and/or

 import products under the da Vinci Surgical System brand that includes surgical instrument

 technology. These products include, but are not limited to, the da Vinci X and Xi Surgical

 Systems, and other similar products that include the infringing features.




                                                  6
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 48 of 88 PageID #: 1170




        25.26. SureForm 60 and SureForm 60 reloads. Upon information and belief,

 Defendants make, use, sell, offer for sale, and/or import the SureForm 60 endocutter in the United

 States. Defendants describe the SureForm 60 as a device that “when used with the compatible

 SureForm 60 reloads, delivers multiple rows of staples and transects the tissue along the middle of

 the staple line.” da Vinci Xi and da Vinci X SureForm 60 User Manual Addendum (hereinafter

 “SureForm 60 Manual”) at 9.

        26.27. The Accused SureForm 60, alone or in combination with the da Vinci Xi and X

 Surgical Systems, infringes the Asserted Patents. As a result of Defendants’ infringement and the

 threat of its continued infringement, Ethicon faces a substantial risk of irreparable harm.

                             Count I – Infringement of the 369 Patent

        27.28. Ethicon incorporates by reference the allegations in paragraphs 1-26 27 above.

        28.29. Claim 22 of the 369 Patent states as follows:

        22. A surgical end effector, comprising:

        an elongate channel including a bottom including a proximal end and a distal end, the
        elongate channel being configured to operably support a staple cartridge therein;

        a firing element configured to translate between a first position adjacent the proximal end
        of the bottom of the elongate channel and an ending position adjacent the distal end of the
        bottom of the elongate channel, the firing element including a vertical portion and at least
        one laterally extending lower foot;

        an internal passage extending within the elongate channel and configured to receive the at
        least one laterally extending lower foot when the firing element moves between the first
        position and ending position;

        a proximal channel opening through the proximal end of the bottom of the elongate
        channel to facilitate viewing of the firing element therethrough when the firing element is
        in the first position, the proximal channel opening sized to receive therein the at least one
        laterally extending lower foot on the firing element; and

        means for guiding the at least one lower foot on the firing element out of the proximal
        channel opening into the internal passage upon initial application of a firing motion to the
        firing element.



                                                   7
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 49 of 88 PageID #: 1171




        29.30. Upon information and belief, Defendants directly infringe at least claim 22 of the

 369 Patent under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by

 making, selling, offering to sell, using, and/or importing the SureForm 60 and SureForm 60

 Reloads for use with the da Vinci X and Xi surgical systems.

        30.31. The SureForm 60 includes a surgical end effector. The end effector includes a

 reload channel that has a proximal end and a distal end and the reload channel is configured to

 operably support a SureForm 60 Reload, which is a staple cartridge.




                                    SureForm 60 Manual at p. 11




                                    SureForm 60 Manual at p. 15




                                                  8
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 50 of 88 PageID #: 1172




        31.32. The SureForm 60 includes an I-beam, which is a firing element configured to

 translate between a first position adjacent the proximal end of the bottom of the reload channel

 and an ending position adjacent the distal end of the elongate channel.




                                    SureForm 60 Manual at p. 11

        32.33. Upon information and belief, tThe I-beam includes a vertical portion and at least

 one laterally extending lower foot, and the SureForm 60 includes an internal passage extending

 within the reload channel to receive at least one laterally extending foot of the I-beam when the I-

 beam moves between a first position and an ending position.




                      https://www.intuitivesurgical.com/davinci-sureform-60/


                                                  9
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 51 of 88 PageID #: 1173




        33.34. The SureForm 60 includes a proximal channel opening through the proximal end

 of the elongate channel to facilitate viewing of the I-beam therethrough when the I-beam is in the

 first position, and the proximal channel opening is sized to receive therein the at least one laterally

 extending lower foot of the I-beam.




                                     SureForm 60 Manual at p. 34

        34.35. Upon information and belief, tThe SureForm 60 includes means for guiding the at

 least one lower foot on the I-beam out of the proximal channel opening into the internal passage

 upon initial application of a firing motion.


                                                   10
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 52 of 88 PageID #: 1174




        35.36. Defendants’ infringement of the 369 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        36.37. Defendants’ infringement of the 369 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                             Count II – Infringement of the 749 Patent

        37.38. Ethicon incorporates by reference the allegations in paragraphs 1-26 27 above.

        38.39. Claim 1 of the 749 Patent states as follows:

        1. A surgical instrument, comprising:

        a handle assembly;

        an end effector for performing a surgical operation, said end effector operably coupled to
        said handle assembly and operably supporting a firing member that is movable from a
        retracted position to a fired position in response to a longitudinal firing motion applied
        thereto;

        a firing drive supported by said handle assembly and configured to selectively generate
        said longitudinal firing motion upon actuation of a firing trigger operably coupled to said
        handle assembly; and

        a retraction assembly supported by said handle assembly and interfacing with said firing
        drive such that manual actuation of said retraction assembly causes said firing drive to
        generate a sole retraction motion which is communicated to said firing member to cause
        said firing member to move from said fired position to said retracted position.

        39.40. Upon information and belief, Defendants directly infringe at least claims 1 and 3

 of the 749 Patent under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by

 making, selling, offering to sell, using, and/or importing the SureForm 60 and SureForm 60

 Reloads for use with the da Vinci X and Xi surgical systems.

        40.41. The SureForm 60 used with the da Vinci system is a surgical instrument.




                                                  11
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 53 of 88 PageID #: 1175




        41.42. The SureForm 60 includes a handle assembly. For example, the SureForm 60

 includes a housing that is held when using the Manual Release Knob to open the jaws and when

 installing the SureForm 60 onto the Instrument Arm.




                                  SureForm 60 Manual at p. 15




                                  SureForm 60 Manual at p. 17




                                               12
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 54 of 88 PageID #: 1176




                                   SureForm 60 Brochure at p. 3

        42.43. The SureForm 60 includes an end effector for performing a surgical operation

 (staple and cut tissue) that is operably coupled to the handle assembly.




                                    SureForm 60 Manual at p. 11

        43.44. The SureForm 60 includes an end effector that operably supports an I-beam that is

 movable from a retracted position to a fired position in response to a longitudinal firing motion

 applied thereto.



                                                  13
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 55 of 88 PageID #: 1177




                                   SureForm 60 Manual at p. 11

        44.45. Upon information and belief, tThe SureForm 60 includes a firing drive supported

 in the handle assembly for selectively generating a longitudinal firing motion upon actuation of a

 firing trigger operably coupled to the handle assembly.




                                   SureForm 60 Manual at p. 19

        45.46. The SureForm 60 includes a retraction assembly supported by the handle assembly

 that interfaces with the I-beam such that actuation of the Manual Release Knob causes the firing




                                                 14
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 56 of 88 PageID #: 1178




 drive to generate a sole retraction motion that is communicated to the I-beam to cause the I-beam

 to move from the fired position to the retracted position.




                                    SureForm 60 Manual at p. 33

        46.47. The SureForm 60 includes a grip motion for opening and closing the jaws to grasp

 tissue. Upon information and belief, tThe grip motion is implemented via a drive supported in the

 handle assembly that generates opening and closing motions.




                                                  15
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 57 of 88 PageID #: 1179




                                    SureForm 60 Manual at p. 9




                                     SureForm 60 Manual at 19

        47.48. Upon information and belief, tThe SureForm 60 includes an elongate shaft

 assembly that is configured to transfer the opening and closing grip motions, firing motion, and

 the manual retraction motion.

        48.49. Defendants’ infringement of the 749 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        49.50. Defendants’ infringement of the 749 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                           Count III – Infringement of the 288 Patent

        50.51. Ethicon incorporates by reference the allegations in paragraphs 1-26 27 above.

        51.52. Claim 10 of the 288 Patent states as follows:

        10. A surgical tool for use with a robotic system that has a tool drive assembly
        that is operatively coupled to a control unit of the robotic system that is operable
        by inputs from an operator, said surgical tool comprising:

        a surgical end effector comprising at least one component portion that is
        selectively movable between first and second positions relative to at least one
        other component portion thereof; and




                                                  16
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 58 of 88 PageID #: 1180




        an elongated shaft assembly operably coupled to said surgical end effector, said
        elongated shaft assembly comprising:

            an axially movable portion in operable communication with said at least one
            selectively movable component portion of said surgical end effector; and

            a rotatably movable portion in operable engagement with said axially movable
            portion wherein an initial rotation of said rotatably movable portion causes
            said axially movable portion to move said selectively movable component
            portion of said surgical end effector from said first position into an
            intermediate position at a first rate, wherein a subsequent rotation of said
            rotatably movable portion in a same direction causes said axially movable
            portion to move said selectively movable component portion of said surgical
            end effector from said intermediate position to said second position at a
            second rate, and wherein said first rate is greater than said second rate.

        52.53. Upon information and belief, Defendants directly infringe at least claim 10 of the

 288 Patent under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by

 making, selling, offering to sell, using, and/or importing the SureForm 60 and SureForm 60

 Reloads for use with the da Vinci X and Xi surgical systems.

        53.54. The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a surgical tool for use with a robotic system. The da Vinci X and Xi surgical

 systems include a tool drive assembly that is operatively coupled to a control unit operable by

 inputs from an operator:




     Xi Patient Cart with Instrument Arms                        Xi Surgeon Console



                                                  17
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 59 of 88 PageID #: 1181




         54.55. The SureForm 60 includes a surgical end effector that comprises a reload channel

 that is selectively moveable between first and second positions relative to the anvil. The

 SureForm 60 also includes an elongate shaft assembly operably coupled to the surgical end

 effector.




                                    SureForm 60 Manual at p. 11

         55.56. The SureForm 60 includes an axially moveable portion that comprises an I-beam,

 which is in operable communication with at least the reload channel of the end effector.




                                                 18
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 60 of 88 PageID #: 1182




                                      SureForm 60 Manual at p. 11




                      https://www.intuitivesurgical.com/davinci-sureform-60/

         56.57. Upon information and belief, tThe SureForm 60 includes a rotatably moveable

 portion in operable engagement with the I-beam wherein an initial rotation of the rotatably

 moveable portion causes the I-beam to move the reload channel from a first position into an

 intermediate position at a first rate to grasp tissue.




                                       SureForm 60 Manual at p. 9


                                                    19
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 61 of 88 PageID #: 1183




                                     SureForm 60 Manual at 19

        57.58. Upon information and belief, aA subsequent rotation of the rotatably moveable

 portion in the same direction causes the I-beam to move the reload channel from the intermediate

 position to a second position at a second rate to clamp tissue.




                                    SureForm 60 Manual at p. 19

        58.59. Upon information and belief, tThe first rate of movement of the reload channel

 during the grip motion is greater than second rate of movement of the reload channel during the

 clamp motion.

        59.60. Defendants’ infringement of the 288 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        60.61. Defendants’ infringement of the 288 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                            Count IV – Infringement of the 287 Patent

        61.62. Ethicon incorporates by reference the allegations in paragraphs 1-26 27 above.

        62.63. Claim 13 of the 287 Patent states as follows:

        13. A surgical instrument, comprising:




                                                  20
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 62 of 88 PageID #: 1184




        an end effector comprising a firing element, wherein the firing element is
        configured to move along a firing path, and wherein the firing path comprises:

            an initial position; and

            an end-of-stroke position;

        an electric motor, wherein the electric motor drives the firing element in a first
        direction along the firing path when the electric motor is rotated in a first
        rotational direction; and

        a control circuit for controlling the electric motor, wherein the control circuit is
        configured to switch between a plurality of operational modes during rotation of
        the electric motor in the first rotational direction, and wherein the plurality of
        operational modes comprises:

            a first operational mode, wherein the control circuit operates in the first
            operational mode when the firing element is positioned within a first range of
            positions along the firing path, wherein the first range of positions is
            positioned between the initial position and a second range of positions, and
            wherein a first amount of current is supplied to the electric motor during the
            first operational mode; and

            a second operational mode, wherein the control circuit operates in the second
            operational mode when the firing element is positioned within the second
            range of positions along the firing path, wherein the second range of positions
            is positioned between the first range of positions and the end-of-stroke
            position, wherein a second amount of current is supplied to the electric motor
            during the second operational mode, and wherein the second amount of
            current is greater than the first amount of current.

        63.64. Upon information and belief, Defendants directly infringe at least claims 13 and 15

 of the 287 Patent under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, by

 making, selling, offering to sell, using, and/or importing the SureForm 60 and SureForm 60

 Reloads for use with the da Vinci X and Xi surgical systems.

        64.65. The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a surgical instrument.




                                                  21
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 63 of 88 PageID #: 1185




        65.66. The SureForm 60 includes an end effector comprising an I-beam, wherein the I-

 beam is configured to move along a firing path, wherein the firing path comprises an initial

 position and an end-of-stroke position:




                                    SureForm 60 Manual at p. 11




                       https://www.intuitivesurgical.com/davinci-sureform-60/

        66.67. The SureForm 60 used with the da Vinci X and Xi system includes an electric

 motor. The electric motor is coupled to at least one the rotary discs to drive the I-beam in a first

 direction when electric motor is rotated in a first rotational direction. The screenshots below

 illustrate I-beam movement in a first direction.


                                                    22
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 64 of 88 PageID #: 1186




                     https://www.intuitivesurgical.com/davinci-sureform-60/

        67.68. Upon information and belief, tThe SureForm 60 used with the da Vinci X and Xi

 system includes a control circuit for controlling the electric motor to switch between a plurality of

 operational modes during rotation of the electric motor in the first rotational direction.




                                     SureForm 60 Manual at p. 19




                                                   23
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 65 of 88 PageID #: 1187




                                      SureForm 60 Manual at p. 21

        68.69. Upon information and belief, wWhen the I-beam is between the initial position and

 a second range of positions along the firing path shown in the screenshots below, the control

 circuit for controlling the motor operates in a first operational mode and a first amount of current

 is supplied to the electric motor.




                      https://www.intuitivesurgical.com/davinci-sureform-60/

        69.70. Upon information and belief, wWhen the I-beam is between the second range of

 positions and an end-of-stroke position along the firing path shown in the screenshots below, the

 control circuit for controlling the motor operates in a second operational mode and a second

 amount of current is supplied to the electric motor, wherein the second amount of current is

 greater than the first amount of current.




                                                  24
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 66 of 88 PageID #: 1188




                      https://www.intuitivesurgical.com/davinci-sureform-60/

         70.71. Upon information and belief, tThe control circuit controls the electric motor to

 rotate in a second rotational direction different from the first rotational direction to move the I-

 beam in a second direction along the firing path shown in the screenshots below. The second

 direction (proximal) is different from the first direction (distal).




                      https://www.intuitivesurgical.com/davinci-sureform-60/

         71.72. Defendants’ infringement of the 287 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

         72.73. Defendants’ infringement of the 287 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                             Count V – Infringement of the 379 Patent

         74.     Ethicon incorporates by reference the allegations in paragraphs 1-27 above.




                                                    25
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 67 of 88 PageID #: 1189




                             Count V – Infringement of the 770 Patent

         73.     Ethicon incorporates by reference the allegations in paragraphs 1-26 above.

         75.     Claim 3 of the 379 Patent states as follows:

         3. A stapling assembly, comprising:

         a first jaw;

         a second jaw, wherein said first jaw is rotatable relative to said second jaw;

         a detachable cartridge portion comprising a plurality of staples;

         an anvil configured to deform said staples; and

         a staple firing member comprising a first cam configured to engage said first jaw
         and a second cam configured to engage said second jaw when said staple firing
         member is advanced from an initial position, and wherein said first jaw comprises
         a clearanced opening configured to receive said first cam when said staple firing
         member is in said initial position such that said first cam is not engaged with said
         first jaw when said staple firing member is in said initial position; and

         a lockout configured to block the advancement of said staple firing member when
         said detachable cartridge portion is not attached to said stapling assembly.

         76.     Defendants directly infringe at least claim 3 of the 379 Patent under 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

 using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

 and Xi surgical systems.

         77.     The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a stapling assembly.




                                      SureForm 60 Manual at p. 9




                                                   26
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 68 of 88 PageID #: 1190




            78.   The SureForm 60 includes an end effector cartridge assembly comprising an anvil

 configured to deform staples and a reload channel, wherein the reload channel is rotatable relative

 to the anvil.




                                    SureForm 60 Manual at p. 11




                                    SureForm 60 Manual at p. 10

            79.   The SureForm 60 includes a reload channel in which SureForm 60 Reloads are

 installed. A SureForm 60 Reload is a detachable cartridge portion comprising a plurality of

 staples.




                                                 27
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 69 of 88 PageID #: 1191




                                   SureForm 60 Manual at p. 15




                                   SureForm 60 Manual at p. 13

        80.     The SureForm 60 includes an I-beam, which is a staple firing member element

 comprising a first cam configured to engage the reload channel and a second cam configured to

 engage the anvil when the I-beam is advanced from an initial position.




                                                28
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 70 of 88 PageID #: 1192




          SureForm 60 Manual at p. 11

        81.     The SureForm 60 includes a reload channel with a clearance opening configured to

 receive the first cam when the I-beam is in the initial position such that the first cam is not

 engaged with the reload channel when the I-beam is in the initial position.




                                                   29
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 71 of 88 PageID #: 1193




        82.     The SureForm 60 includes a lockout configured to block advancement of the I-

 beam when a SureForm 60 Reload is not attached to the reload channel.




        83.     Defendants’ infringement of the 379 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.




                                                 30
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 72 of 88 PageID #: 1194




        84.        Defendants’ infringement of the 379 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                              Count VI – Infringement of the 969 Patent

        74.        Claim 9 of the 770 Patent states as follows:

        9. A surgical fastening instrument, comprising:

        an end effector cartridge assembly, comprising:

               a first jaw;

               a second jaw, wherein said first jaw is movable relative to said second jaw
               between an open position and a closed position;
               a fastener cartridge body; and

        a plurality of fasteners removably stored in said fastener cartridge body;

        a handle comprising an actuator;

        a firing member, wherein said actuator is configured to impart a firing motion to
        said firing member to eject said fasteners from said fastener cartridge body; and

        an electronic lockout system configured to permit said actuator to apply said
        firing motion to said firing member when said end effector cartridge assembly is
        in an unlocked firable condition and to prevent said actuator from applying said
        firing motion to said firing member when said end effector cartridge assembly is
        not in said unlocked firable condition.

        75.        Upon information and belief, Defendants directly infringe at least claims 9, 10 and

 12 of the 770 Patent under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents,

 by making, selling, offering to sell, using, and/or importing the SureForm 60 and SureForm 60

 Reloads for use with the da Vinci X and Xi surgical systems.

        76.        The SureForm 60 and SureForm 60 Reloads used with the da Vinci X and Xi

 surgical systems is a surgical fastening instrument.




                                                    31
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 73 of 88 PageID #: 1195




                                   SureForm 60 Manual at p. 9

        77.     The SureForm 60 includes an end effector cartridge assembly comprising an anvil

 and a reload channel, wherein the reload channel is movable relative to the anvil between an open

 and a closed position.




                                   SureForm 60 Manual at p. 11




                                                32
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 74 of 88 PageID #: 1196




                                   SureForm 60 Manual at p. 11

           78.   The SureForm 60 includes a reload channel in which SureForm 60 Reloads are

 installed. A SureForm 60 Reload is a fastener cartridge body in which a plurality of fasteners are

 stored.




                                   SureForm 60 Manual at p. 15




                                                 33
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 75 of 88 PageID #: 1197




                                  SureForm 60 Manual at p. 13

        79.    The SureForm 60 includes a handle. For example, the SureForm 60 includes a

 housing that is held when using the Manual Release Knob to open the jaws and when installing

 the SureForm 60 onto the Instrument Arm.




                                  SureForm 60 Manual at p. 15




                                               34
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 76 of 88 PageID #: 1198




                               SureForm 60 Manual at p. 17




                               SureForm 60 Brochure at p. 3

       80.   The SureForm 60 housing comprises five rotatable discs that are each an actuator.




                                             35
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 77 of 88 PageID #: 1199




        81.     Upon information and belief, one of the rotatable discs imparts a firing motion on

 a firing member to eject fasteners from the SureForm 60 Reload installed in the reload channel.




                                   SureForm 60 Manual at p. 21

        82.     Upon information and belief, the SureForm 60 stapler used with the Da Vinci

 surgical system comprises an electronic lockout system configured to permit a rotatable disc to

 apply a firing motion to the firing member when said end effector cartridge assembly is in an

 unlocked firable condition and to prevent said actuator from applying said firing motion to said

 firing member when said end effector cartridge assembly is not in an unlocked firable condition.




                                   SureForm 60 Manual at p. 27




                                                 36
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 78 of 88 PageID #: 1200




                                   SureForm 60 Manual at p. 19

        83.    Upon information and belief, the reload channel is in a closed position when the

 SureForm 60 is in an unlocked firable condition.




                                   SureForm 60 Manual at p. 19

        84.    The SureForm 60 comprises a reload channel configured to receive SureForm 60

 Reloads. Upon information and belief, the SureForm 60 includes a sensor to detect whether a

 SureForm 60 Reload is seated within the reload channel.




                                                37
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 79 of 88 PageID #: 1201




                                     SureForm 60 Manual at p. 27

        85.      Defendants’ infringement of the 770 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        85.      Defendants’ infringement of the 770 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.Ethicon incorporates by reference the allegations in paragraphs 1-27 above.

        86.      Claim 24 of the 969 Patent states as follows:

        24. A surgical tool for use with a robotic system that has a tool drive assembly
        that is operatively coupled to a control unit of the robotic system that is operable
        by inputs from an operator and is configured to provide at least one rotary output
        motion to at least one rotatable body portion supported on the tool drive assembly,
        said surgical tool comprising:
        a surgical end effector comprising at least one component portion that is
        selectively movable between first and second positions relative to at least one
        other component portion thereof in response to control motions applied to said
        selectively movable component portion;

        an elongated shaft assembly defining a longitudinal tool axis and comprising:

              a distal spine portion operably coupled to said end effector; and




                                                   38
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 80 of 88 PageID #: 1202




               a proximal spine portion pivotally coupled to said distal spine portion at an
               articulation joint to facilitate articulation of said surgical end effector about an
               articulation axis that is substantially transverse to said longitudinal tool axis;
               and

               at least one gear-driven portion that is in operable communication with said at
               least one selectively movable component portion of said surgical end effector
               and wherein said surgical tool further comprises:

               a tool mounting portion operably coupled to a distal end of said proximal
               spine portion, said tool mounting portion being configured to operably
               interface with the tool drive assembly when coupled thereto, said tool
               mounting portion comprising:

               a driven element rotatably supported on said tool mounting portion and
               configured for driving engagement with a corresponding one of the at least
               one rotatable body portions of the tool drive assembly to receive
               corresponding rotary output motions therefrom; and

               a transmission assembly in operable engagement with said driven element and
               in meshing engagement with a corresponding one of said at least one gear-
               driven portions to apply actuation motions thereto to cause said corresponding
               one of said at least one gear driven portions to apply at least one control
               motion to said selectively movable component.

         87.       Defendants directly infringe at least claim 24 of the 969 Patent under 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, by making, selling, offering to sell,

 using, and/or importing the SureForm 60 and SureForm 60 Reloads for use with the da Vinci X

 and Xi surgical systems.

         88.       The SureForm 60 is a surgical tool for use with the da Vinci X and Xi surgical

 system that has a tool drive assembly that is operatively coupled to a control unit that is operable

 by inputs from an operator and is configured to provide at least one rotary output motion to at

 least one rotatable body portion supported on the tool drive assembly.




                                                     39
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 81 of 88 PageID #: 1203




                                   SureForm 60 Manual at p. 19




                                   SureForm 60 Manual at p. 17

        89.     The SureForm 60 includes a surgical end effector comprising an I-beam that is

 moveable between first and second positions relative at least one component portion thereof in

 response to control motions applied to said I-beam.




                                                40
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 82 of 88 PageID #: 1204




                                      SureForm 60 Manual at p. 11




                                      SureForm 60 Manual at p. 19

         90.     The SureForm 60 includes an elongated shaft assembly defining a longitudinal

 axis comprising a distal spine portion coupled to the end effector and a proximal spine portion

 pivotally coupled to the distal spine portion at an articulation joint to facilitate articulation of the

 end effector about an articulation axis that is substantially transverse to the longitudinal tool axis.




                                                    41
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 83 of 88 PageID #: 1205




                                  SureForm 60 Manual at p. 9

        91.    The SureForm 60 includes a gear-driven portion that is in operable communication

 with the I-beam.




                                              42
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 84 of 88 PageID #: 1206




        92.     The SureForm 60 includes a tool mounting portion operably coupled to the distal

 end of the proximal spine portion and being configured to operably interface with the tool drive

 assembly when coupled thereto.




                                   SureForm 60 Manual at p. 17




                                                 43
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 85 of 88 PageID #: 1207




        93.     The SureForm 60 includes a tool mounting portion comprising a driven element

 rotatably supported on the tool mounting portion and configured for driving engagement with a

 corresponding one of the rotatable body portions of the tool drive assembly to receive rotary

 output motion therefrom.




        94.     The SureForm 60 includes a tool mounting portion comprising a transmission

 assembly in operable engagement with the driven element and in meshing engagement with the

 gear-driven portion to apply actuation motions thereto to cause the gear-driven portion to apply a

 control motion to the I-beam.




                                                 44
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 86 of 88 PageID #: 1208




        95.     Defendants’ infringement of the 969 Patent has injured Ethicon in its business and

 property rights. Ethicon is entitled to recovery of monetary damages for such injuries pursuant to

 35 U.S.C. ¶ 284 in an amount to be determined at trial.

        86.96. Defendants’ infringement of the 969 Patent has caused irreparable harm to Ethicon

 and will continue to cause such harm unless and until their infringing activities are enjoined by

 this Court.

                                     PRAYER FOR RELIEF


        87.97. Plaintiffs respectfully request the following relief from this Court:

        (a)     Judgment that Defendants have infringed one or more claims of the 369 Patent;

        (b)     Judgment that Defendants have infringed one or more claims of the 749 Patent;

        (c)     Judgment that Defendants have infringed one or more claims of the 288 Patent;

        (d)     Judgment that Defendants have infringed one or more claims of the 287 Patent;



                                                  45
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 87 of 88 PageID #: 1209




           (e)      Judgment that Defendants have infringed one or more claims of the 770 379
 Patent;

           (e)(f) Judgment that Defendants have infringed one or more claims of the 969 Patent;

           (f)(g) Entry of a preliminary and a permanent injunction against Defendants and those

 in privity with them and those acting in concert with them against further infringement of the

 369, 749, 288, 287, 379 and 770 969 Patents;

           (g)(h) An award to Plaintiffs of damages adequate to compensate them for all

 infringement occurring through the date of judgment, with prejudgment interest, and for any

 supplemental damages as appropriate and post-judgment interest after that date;

           (h)(i) A finding that this action for infringement is an exceptional case under 35 U.S.C.

 § 285 and an award to Plaintiffs of reasonable counsel fees and costs; and

           (i)(j)   An award of such other and further relief as the Court may deem just and proper.

                                   DEMAND FOR TRIAL BY JURY

           88.98. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

 jury of all issues so triable.



 Dated: March 12, 20182019                       Respectfully submitted,

                                                 MORRIS NICHOLS ARSHT & TUNNELL LLP


 OF COUNSEL:                                     By: /s/ Jack B. Blumenfeld                _
                                                     Jack B. Blumenfeld (#1014)
 Elizabeth Stotland Weiswasser                       Brian P. Egan (#6227)
 Anish R. Desai                                      1201 N. Market Street
 WEIL GOTSHAL & MANGES LLP                           Wilmington, DE 19899
 767 Fifth Avenue                                    Tel: (302) 658-9200
 New York, NY 10153                                  jblumenfeld@mnat.com
 Tel: (212) 310-8000                                 began@mnat.com
 elizabeth.weiswasser@weil.com



                                                    46
Case 1:18-cv-01325-LPS Document 34-1 Filed 03/19/19 Page 88 of 88 PageID #: 1210




 anish.desai@weil.com

 Diane P. Sullivan
 WEIL GOTSHAL & MANGES, LLP
 17 Hulfish St
 Suite 201, Princeton, NJ 08542
 diane.sullivan@weil.com

 Christopher T. Marando
 Christopher M. Pepe
 Matthew D. Sieger
 WEIL GOTSHAL & MANGES, LLP
 2001 M Street, N.W., Suite 700
 Washington, D.C. 20036
 Tel: (202) 682-7000
 christopher.marando@weil.com
 christopher.pepe@weil.com
 matthew.sieger@weil.com




                                       47
